DETAILED ACTION
Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1+6 of U.S. Patent No. 11,182,206 in view of Sukhomlinov et al. (US 2019/0045037 A1). 
The differences between the claims are shown in bold below.
Instant Application 
US Patent No. US 11,182,206
1. A method comprising: 




retrieving, by a computer system that is part of a first computing cloud including a Functions-as-a-Service (FaaS) infrastructure, an outbound event from an outbound queue of an event bus of the FaaS infrastructure, wherein the computer system is subscribed to the outbound event or a type of the outbound event, and wherein the outbound event was placed in the outbound queue by a function running on the FaaS infrastructure; 





































translating, by the computer system, the outbound event into a format understood by an event source in a second computing cloud that is distinct from the first computing cloud; and 

transmitting, by the computer system, the translated outbound event to the event source in the second computing cloud.
1. A method executable by a computer system implementing an event proxy in a Functions-as-a-Service (FaaS) infrastructure, the method comprising:

receiving, by the computer system, an event emitted by an event source, the computer system being part of a first computing cloud including the FaaS infrastructure, the event source being a software service running in a second computing cloud that is distinct from the first computing cloud, the event identifying a change in persistent state stored in the second computing cloud;


translating, by the computer system, the event from a first format understood by the event source to a second format understood by a function scheduler of the FaaS infrastructure, the function scheduler being configured to schedule execution of functions on hosts of the FaaS infrastructure; and

making, by the computer system, the translated event available to the function scheduler, wherein upon detecting the translated event, the function scheduler is configured to:

identify a function uploaded to the FaaS infrastructure that is subscribed to the translated event or a type of the translated event; and

schedule the identified function for execution, the scheduling comprising passing the translated event as an input parameter to the function, wherein the function is executed using the translated event as the input parameter.





6. The method of claim 1 further comprising:
receiving an outbound event emitted by an executing function instance, the outbound event being destined for the event source;

translating the outbound event from the second format to the first format; and




transmitting the translated outbound event to the event source.

While patent ‘206 teaches an outbound event, ‘206 does not expressly teach an outbound event from an outbound queue of an event bus of the FaaS infrastructure, wherein the outbound event was placed in the outbound queue by a function running on the FaaS infrastructure. 
However, Sukhomlinov teaches an outbound event from an outbound queue of an event bus of the FaaS infrastructure, wherein the outbound event was placed in the outbound queue by a function running on the FaaS infrastructure ([0026] processing network packets (e.g., parse received network packets, determine destination computing devices for each received network packets, forward the network packets to a particular buffer queue of a respective host buffer of the network computing device 106, etc.); [0037]; [0038] In some embodiments, the application layer packet translator 310 may be embodied as a network function operating as a proxy of a VNF services network (see, e.g., the VNF services network 606 of FIG. 6) of microservices as presented to a telecommunications network (e.g., the telecommunications network 104 of FIG. 1). It should be appreciated that, in other embodiments the VNF services network may be comprised of one or more functions (i.e., functions-as-a-service (FaaS)) as opposed to microservices. [0050] In block 426, the application layer packet translator 310 determines whether an RPC callback has been received indicating that the processing by the one or more VNF instances has completed. As described previously, in alternative embodiments, the RPC may return processed data of the processed network packet (i.e., as opposed to the RPC callback).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sukhomlinov with the teachings of Krohling to retrieve an outgoing network packet already processed by the FaaS/VNF and translate it to be sent to the originating computing device/cloud. The modification would have been motivated by the desire of ensuring the results are in a compatible format to the originating device.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations “translating, the outbound event into a format understood by an event source” recite mental processes. Translating information is a mental process because a human with knowledge of at least two formats/languages can perform a translation. 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitation “a computer system that is part of a first computing cloud including a Functions-as-a-Service (FaaS) infrastructure”, “an event bus of the FaaS infrastructure, wherein the computer system is subscribed to the outbound event or a type of the outbound event, and wherein the outbound event was placed in the outbound queue by a function running on the FaaS infrastructure;”, and “a second computing cloud that is distinct from the first computing cloud” apply judicial exceptions on generic computing components. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on a management entity which are generic computers does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
The limitation “retrieving, an outbound event from an outbound queue” represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the limitation “retrieving, an outbound event from an outbound queue” is directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)).
The limitation “transmitting, the translated outbound event to the event source” constitutes insignificant post-solution activities. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood routine and conventional. See MPEP 2106.05(d)(II) “presenting offers and gathering statistics”
In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations “a computer system that is part of a first computing cloud including a Functions-as-a-Service (FaaS) infrastructure”, “an event bus of the FaaS infrastructure, wherein the computer system is subscribed to the outbound event or a type of the outbound event, and wherein the outbound event was placed in the outbound queue by a function running on the FaaS infrastructure;”, and “a second computing cloud that is distinct from the first computing cloud”  apply judicial exceptions on a generic computer and therefore do not provide significantly more.
The limitation “retrieving, an outbound event from an outbound queue” represent insignificant, extra-solution activities and are well-understood, routine, or conventional because they are directed to "receiving or transmitting data" (MPEP 2106.05(d)). These are additional elements that the courts have recognized as well understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea. 
The limitation “transmitting, the translated outbound event to the event source”  the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood routine and conventional. See MPEP 2106.05(d)(II) “presenting offers and gathering statistics”
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

As per claim 8, it is a media/product type claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, claim 8 recites “a non-transitory computer readable storage medium having stored thereon program code executable by a computer system” which are generic computing components that do not integrate the judicial exceptions into a practical application and do not provide significantly more.

As per claim 15, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, claim 11 recites “a processor: and a non-transitory computer readable medium having stored thereon program code” which recite generic computing components that do not integrate the judicial exceptions into a practical application and do not provide significantly more and recite intended use limitations that do not have patentable weight. 

As per claim 2 (and similarly for claims 9 and 16), it recites “wherein the outbound event was placed in the outbound queue by the function in response to receiving an inbound event originating from the event source in the second computing cloud” which further describes how the outbound data is obtained which do not provide significantly more than the abstract idea.

As per claim 3 (and similarly for claims 10 and 17), it recites “wherein the outbound event includes a result of an execution of the function with respect to the inbound event” which further describes how the outbound data is obtained which do not provide significantly more than the abstract idea.

As per claim 4 (and similarly for claims 11 and 18), it recites “wherein the outbound event was placed in the outbound queue by the function in response to receiving an inbound event originating from an event source in a third computing cloud that is different from the event source in the second computing cloud” which further describes how the outbound data is obtained which do not provide significantly more than the abstract idea.

As per claim 5 (and similarly for claims 12 and 19), it recites “wherein the outbound event includes an instruction to write data to one or more storage locations in the second computing cloud” which further describes the content of the data to be translated, which does not integrate the judicial exceptions into a practical application and does not provide significantly more.

As per claim 6 (and similarly for claims 13 and 20), it recites “receiving an inbound event emitted by the event source; translating the inbound event from the second format to a third format understood by a function scheduler of the FaaS infrastructure; and placing the translated inbound event in an inbound queue of the event bus”. Similar to claim 1, the claim gathers data, translates data, and provides the translation. Accordingly, the same rationale applies.

As per claim 7 (and similarly for claims 14 and 21), it recites “upon detecting the translated inbound event in the inbound queue, the function scheduler: identifies the function as being subscribed to the translated inbound event or a type of the translated inbound event; and schedules the function for execution, the scheduling comprising passing the translated inbound event as an input parameter to the function.” Further describes a comparison of a translated inbound event to functions to determine where to schedule the translated event which is nothing more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kröhling et al. (US 2018/0375712 A1) hereinafter “Krohling” in view of Sukhomlinov et al. (US 2019/0045037 A1).

Krohling was cited in IDS.

Regarding claim 1, Krohling teaches a method comprising: 
retrieving, by a computer system that is part of a first computing cloud including a Functions-as-a-Service (FaaS) infrastructure, an outbound event from the FaaS infrastructure ([0015] FAAS is a category of cloud computing services that provides a platform allowing users to develop, run, and manage application functionalities without the complexity of building and maintaining the infrastructure typically associated with developing and launching an application. The proxy server may utilize the services of the FAAS provider in order to process requests sent by a client to an application and process responses from the application to the client. [0034] proxy server 104 obtains response 402 and initiates the “response processing phase”; [0022] Although FAAS provider 110 is illustrated as being separate from proxy server 104, it should be understood that in some examples, FAAS provider 110 is incorporated into proxy server 104. [0023] Additionally, in some examples, servers 116, 118, and 120 may be incorporated into a single server. wherein the proxy server corresponds to the computer system that is part of the first computing cloud), wherein the computer system is subscribed to the outbound event or a type of the outbound event ([0002] a proxy server sits between the client and web server and mediates interactions between them. If the client sends a request to the web server, the request may be sent to the proxy server, which may retrieve the data requested by the client from the web server. As such, the proxy server may access the web server on behalf of the client. In doing so, the proxy server may enable caching, filtering, and a sense of security for the clients on the network. In response to the request, the web server may send the response to the proxy server, which may repackage the response and forward it to the client. [0015] The proxy server may utilize the services of the FAAS provider (i.e., subscribed) in order to process requests sent by a client to an application and process responses from the application to the client. [0021]), and wherein the outbound event was placed by a function running on the FaaS infrastructure ([0035] During the “response processing phase,” FAAS provider 110 may determine a set of functions to invoke for processing response 402. After the “response processing phase,” FAAS provider 110 may provide proxy server 104 with a processed response that is eventually sent to client 102 and in response to its initial request 204. In an example, FAAS provider 110 determines that it is unnecessary to perform further processing on response 402. In this example, FAAS provider 110 returns response 402 to proxy server 104, which returns the response 402 to client 102.).
	While Krohling teaches modifying the result, Krohling does not expressly teach an outbound event from an outbound queue of an event bus of the FaaS infrastructure, wherein the outbound event was placed in the outbound queue by a function running on the FaaS infrastructure;
translating, by the computer system, the outbound event into a format understood by an event source in a second computing cloud that is distinct from the first computing cloud; and 
transmitting, by the computer system, the translated outbound event to the event source in the second computing cloud.
	However, Sukhomlinov teaches an outbound event from an outbound queue of an event bus of the FaaS infrastructure, wherein the outbound event was placed in the outbound queue by a function running on the FaaS infrastructure ([0026] processing network packets (e.g., parse received network packets, determine destination computing devices for each received network packets, forward the network packets to a particular buffer queue of a respective host buffer of the network computing device 106, etc.); [0037]; [0038] In some embodiments, the application layer packet translator 310 may be embodied as a network function operating as a proxy of a VNF services network (see, e.g., the VNF services network 606 of FIG. 6) of microservices as presented to a telecommunications network (e.g., the telecommunications network 104 of FIG. 1). It should be appreciated that, in other embodiments the VNF services network may be comprised of one or more functions (i.e., functions-as-a-service (FaaS)) as opposed to microservices. [0050] In block 426, the application layer packet translator 310 determines whether an RPC callback has been received indicating that the processing by the one or more VNF instances has completed. As described previously, in alternative embodiments, the RPC may return processed data of the processed network packet (i.e., as opposed to the RPC callback).);
translating, by the computer system, the outbound event into a format understood by an event source in a second computing cloud that is distinct from the first computing cloud ([0043] The RPC response call translator 322 is configured to translate responses received from the VNF(s) into network packet trains that are appropriate for transmission to a target computing device (e.g., the endpoint computing device from which the network packet was received, another network computing device 106, a cloud compute/storage device 110, etc.).); and 
transmitting, by the computer system, the translated outbound event to the event source in the second computing cloud ([0051] In block 434, the application layer packet translator 310 transmits the new packet to a target computing device (e.g., the endpoint computing device from which the network packet was received, another network computing device 106, a cloud compute/storage device 110, etc.)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sukhomlinov with the teachings of Krohling to retrieve an outgoing network packet already processed by the FaaS/VNF and translate it to be sent to the originating computing device/cloud. The modification would have been motivated by the desire of ensuring the results are in a compatible format to the originating device. 

Regarding claim 2, Sukhomlinov teaches wherein the outbound event was placed in the outbound queue by the function in response to receiving an inbound event originating from the event source in the second computing cloud ([0026] processing network packets (e.g., parse received network packets, determine destination computing devices for each received network packets, forward the network packets to a particular buffer queue of a respective host buffer of the network computing device 106, etc.); [0015] Upon receiving the network packet, the network computing device 106, or more particularly an application layer packet translator (see, e.g., the application layer packet translator of FIG. 3) of the network computing device 106, reads and classifies the received network packet based on a flow type of the network packet, such as may be determined as a function of at least a portion of the data contained in the header and/or payload of the network packet. The application layer packet translator further determines a service policy, such as may be defined in a flow database, based on the flow classification which identifies one or more virtual network function (VNF) instances that are to be invoked for the received network packet.; [0050] In block 426, the application layer packet translator 310 determines whether an RPC callback has been received indicating that the processing by the one or more VNF instances has completed. As described previously, in alternative embodiments, the RPC may return processed data of the processed network packet (i.e., as opposed to the RPC callback)).

Regarding claim 3,  Krohling teaches wherein the outbound event includes a result of an execution of the function with respect to the inbound event ([0035] During the “response processing phase,” FAAS provider 110 may determine a set of functions to invoke for processing response 402. After the “response processing phase,” FAAS provider 110 may provide proxy server 104 with a processed response that is eventually sent to client 102 and in response to its initial request 204. In an example, FAAS provider 110 determines that it is unnecessary to perform further processing on response 402. In this example, FAAS provider 110 returns response 402 to proxy server 104, which returns the response 402 to client 102.).

Regarding claim 4, Sukhomlinov teaches wherein the outbound event was placed in the outbound queue by the function in response to receiving an inbound event originating from an event source in a third computing cloud that is different from the event source in the second computing cloud ([0051] In block 434, the application layer packet translator 310 transmits the new packet to a target computing device (e.g., the endpoint computing device from which the network packet was received, another network computing device 106, a cloud compute/storage device 110, etc.)).

Regarding claim 5, Sukhomlinov teaches wherein the outbound event includes an instruction to write data to one or more storage locations in the second computing cloud ([0051] In block 434, the application layer packet translator 310 transmits the new packet to a target computing device (e.g., the endpoint computing device from which the network packet was received, another network computing device 106, a cloud compute/storage device 110, etc.)).

Regarding claim 6, Sukhomlinov teaches further comprising: 
receiving an inbound event emitted by the event source ([0015] receiving the network packet); 
translating the inbound event from the second format to a third format understood by a function scheduler of the FaaS infrastructure ([0015] Upon receiving the network packet, the network computing device 106, or more particularly an application layer packet translator (see, e.g., the application layer packet translator of FIG. 3) of the network computing device 106, reads and classifies the received network packet based on a flow type of the network packet, such as may be determined as a function of at least a portion of the data contained in the header and/or payload of the network packet. The application layer packet translator further determines a service policy, such as may be defined in a flow database, based on the flow classification which identifies one or more virtual network function (VNF) instances that are to be invoked for the received network packet. Additionally, the application layer packet translator is configured to map the network packet to the one or more VNF instances (e.g., in a network function forwarding table). To call a VNF instance, the application layer packet translator is configured to initiate a remote procedure call (RPC) application programming interface (API) call using the applicable URI for that VNF instance. It should be appreciated that, while the network functions described are described herein as virtual (i.e., VNF instances), at least a portion of the network functions described herein may not be virtualized, in some embodiments.); and 
placing the translated inbound event in an inbound queue of the event bus ([0037] Accordingly, the network traffic ingress/egress manager 308 is configured to manage (e.g., create, modify, delete, etc.) connections to physical and virtual network ports (i.e., virtual network interfaces) of the network computing device 106 (e.g., via the communication circuitry 210), as well as the ingress buffers/queues associated therewith.).

Regarding claim 7, Sukhomlinov teaches upon detecting the translated inbound event in the inbound queue, the function scheduler: 
identifies the function as being subscribed to the translated inbound event or a type of the translated inbound event and schedules the function for execution, the scheduling comprising passing the translated inbound event as an input parameter to the function ([0015] Upon receiving the network packet, the network computing device 106, or more particularly an application layer packet translator (see, e.g., the application layer packet translator of FIG. 3) of the network computing device 106, reads and classifies the received network packet based on a flow type of the network packet, such as may be determined as a function of at least a portion of the data contained in the header and/or payload of the network packet. The application layer packet translator further determines a service policy, such as may be defined in a flow database, based on the flow classification which identifies one or more virtual network function (VNF) instances that are to be invoked for the received network packet. Additionally, the application layer packet translator is configured to map the network packet to the one or more VNF instances (e.g., in a network function forwarding table). To call a VNF instance, the application layer packet translator is configured to initiate a remote procedure call (RPC) application programming interface (API) call using the applicable URI for that VNF instance. It should be appreciated that, while the network functions described are described herein as virtual (i.e., VNF instances), at least a portion of the network functions described herein may not be virtualized, in some embodiments.).

Regarding claims 8-14, they are media/product type claim having similar limitations as claims 1-7 above. Therefore, they are rejected under the same rationale above.

Regarding claim 15, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further the additional limitations a processor; and a non-transitory computer readable medium having stored thereon program code that when executed by the processor, causes the processor to is taught by Krohling in at least [0005] “An example machine-readable medium includes a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors to perform a method including”.

Regarding claims 16-21, they are media/product type claim having similar limitations as claims 2-7 above. Therefore, they are rejected under the same rationale above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moothoor et al. (US 2017/0295254 A1) teaches at least [0038] “After the thread server processes a request and generates a response, the thread transformer may receive the response at 345. The response may be received, at 345, through the communication pathway (e.g., a message queue reserved for outbound responses from the thread server). The thread transformer may convert the response for the process server response for the worker processor at 346. The response conversion, at 346, may be similar to the request conversion of 341. The conversion may be a data conversion (e.g., changing variables between designated formats, recasting types, etc.).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195